             (/)
                   Case 1:19-cr-00230-DAD-BAM Document 49-5 Filed 10/05/20 Page 1 of 9                               
                                                                           DONATE (https://donate.nprstations.org/kvpr/)

         Listen Live · Valley Public Radio: FM89
         Morning Edition                                    LOADING...


 Hear classical music 24/7 from Valley Public Radio - Learn how to listen (https://www.kvpr.org/listening-
                                      kvpr-classical-digital-station)




Valley Public Radio News (/programs/valley-public-radio-news)


Why A Massive COVID-19 Outbreak At Fresno
County's Jail Flew Under The Radar
By KERRY KLEIN (/PEOPLE/KERRY-KLEIN) & ALEX HALL & JULIE SMALL         •   AUG 27, 2020

    Share (http://facebook.com/sharer.php?u=https%3A%2F%2Fwww.kvpr.org%2Fpost%2Fwhy-massive-covid-19-outbreak-fresno-

     countys-jail-flew-under-radar&t=Why%20A%20Massive%20COVID-

     19%20Outbreak%20At%20Fresno%20County%27s%20Jail%20Flew%20Under%20The%20Radar)

    Tweet (http://twitter.com/intent/tweet?url=https%3A%2F%2Fwww.kvpr.org%2Fpost%2Fwhy-massive-covid-19-outbreak-

     fresno-countys-jail-flew-under-radar&text=Why%20A%20Massive%20COVID-

     19%20Outbreak%20At%20Fresno%20County%27s%20Jail%20Flew%20Under%20The%20Radar)

    Email (mailto:?subject=Why%20A%20Massive%20COVID-

     19%20Outbreak%20At%20Fresno%20County%27s%20Jail%20Flew%20Under%20The%20Radar&body=https%3A%2F%2Fwww.kvpr.

     massive-covid-19-outbreak-fresno-countys-jail-flew-under-radar)




                                                                                                                           /
                    Case 1:19-cr-00230-DAD-BAM Document 49-5 Filed 10/05/20 Page 2 of 9




(//www.kvpr.org/sites/kvpr/files/styles/x_large/public/202008/FresnoJail6.jpg)

More than 1,100 people in Fresno County Jail have tested positive for COVID-19 since the pandemic began - a tally that
surpasses those at all but two state prisons.
MONICA LAM / KQED




More than 1,100 people at the Fresno County Jail have tested positive for COVID-19 since the pandemic
began. The running tally of infections at the county-run complex actually surpasses those at all but two
state prisons in California. But unlike the state’s careful tracking and reporting of cases at prisons and
nursing homes, data on COVID-19 infections in county jails have not been consistently collected or made
readily available to the public.

Although the hundreds of thousands of people who pass through jails in California each year could be a
vector for spreading the virus, each of the state’s 58 counties run their facilities independently, with
varying approaches to tracking or reporting COVID-19 infections among inmates and staff.
                                                                                                                         /
              Case 1:19-cr-00230-DAD-BAM Document 49-5 Filed 10/05/20 Page 3 of 9




Advocates say the lack of transparency around the COVID-19 outbreak in Fresno and other county-run
jails obscures a serious public health risk not only for inmates and staff but also for the people in their
communities.

Fresno County Jail Outbreak

The outbreak at the Fresno County Jail was discovered in mid-June, not by the sheriff’s office, but by state
prison officials who were screening a group of inmates being transferred to Wasco State Prison near
Bakersfield and found 13 who tested positive.

After that, Fresno County jail officials began widespread testing of inmates in two of the downtown
Fresno jail’s three buildings, and the case count there exploded.

Since June, at least 1,115 inmates and 76 employees have tested positive, according to an Aug. 25 email
from Fresno County Sheriff’s Office Public Information Officer Tony Botti. Of those, 21 inmates were at
one time hospitalized. The agency has reported no deaths.

                                                        As of Aug. 25, 111 inmates were in quarantine,
                                                        down from a peak of 901 earlier in the summer.
 We have an extreme vacuum of                           However, the department has been unable to say
 information in the county jail                         how many of those were considered active cases at
                                                        any given time.
 system. The public needs to
 know about the risks jails are                         “I don’t have a breakdown of how many are still …
 exposing members of their                              potentially infectious. We just lump them all
                                                        together in quarantine and release them … once
 community to so they can                               they clear their 13-day period,” Botti wrote in an
 protect themselves and those                           earlier email.
 members. - Kathleen
                                                        Although the number of potentially contagious
 Guneratne, senior staff
                                                        inmates has dropped precipitously since the
 attorney, ACLU of Northern                             outbreak’s peak, cumulative case counts are a
 California                                             consistent measure of the scale of outbreaks among
                                                        facilities and agencies. They also represent the total
                                                        number of people associated with a particular
                                                        outbreak who could become a vector for
transmitting the virus.
                                                                                                              /
How Fresno Compares
            Case 1:19-cr-00230-DAD-BAM Document 49-5 Filed 10/05/20 Page 4 of 9
The New York Times now ranks the outbreak in Fresno as the 12th largest cluster of cases
(https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html) — including both inmates and
staff —at a single facility in the country, but it’s not clear how other jails in California rank when not all
counties are consistently reporting this information to public health officials.

The California Department of Public Health (CDPH) collects information on jails from county health
officials, but won’t publish it because it is often “incomplete,” according to an Aug. 3 email from a
spokesperson, who attributed the problem to the high volume of cases and inadequate resources for
counties to report them.

“CDPH shares a wide variety of data about COVID-19 with the public to help general understanding about
how the virus is impacting our communities,” the spokesperson wrote. “In considering which data to make
available … CDPH considers the reliability and completeness of available data.”

Apparently, jail data has not made the cut.

One agency that does make COVID-19 data readily available is the California Department of Corrections
and Rehabilitation (https://www.cdcr.ca.gov/covid19/population-status-tracking/), which oversees the
state’s prison system.

Currently the largest outbreak is at San Quentin State Prison, where more than 2,200 inmates have tested
positive for the virus since the pandemic began, according to the agency's website. The next largest
outbreak is rapidly expanding at Avenal State Prison, where more than 1,700 inmates were found to have
COVID-19 —175 of whom were diagnosed in just the last two weeks.

If the Fresno County Jail were a prison, its cumulative or total number of cases during the pandemic
among inmates would rank it the third largest outbreak — larger than 33 of California’s prisons.

‘Substantial Vectors’ of COVID-19

Unlike prisons, where inmates can be housed for decades as they serve out their sentences, jails typically
hold people convicted of lesser crimes for a few months on average. Many people in jails are still awaiting
trial and have yet to be convicted. The frequent turnover, combined with close quarters, can make jails
hotbeds for the virus.

Lucia Tian, Chief Analytics Officer of the American Civil Liberties Union, was part of a data team that put
together a report in April warning that outbreaks in jails could lead to tens to hundreds of thousands more
deaths (https://www.aclu.org/sites/default/files/field_document/aclu_covid19-jail-report_2020-8_1.pdf)
than forecasters had predicted early on in the pandemic.

“Jails are a really substantial vector for the spread of COVID-19,” Tian said, referring to jails as the
“revolving doors of incarceration.”
                                                                                                             /
In 2016, nearly 800,000 people were booked into California jails, according to an analysis
(https://www.ppic.org/blog/californias-incarcerated-population-plunges-to-new-low-during-covid-19/)
              Case 1:19-cr-00230-DAD-BAM Document 49-5 Filed 10/05/20 Page 5 of 9                   by
the Public Policy Institute of California.

Advocates say the lack of information on COVID-19 at county jails could compromise safety both inside
and outside of the facilities.

“It’s a public health issue all the way around,” said Elizabeth Diaz, Fresno County’s Public Defender.
“Whether someone is incarcerated or is not, it affects the community as a whole.”

Diaz said she is concerned not only about the safety of inmates, but also of her staff — the public
defenders who meet their clients in the jail and in court.

Kathleen Guneratne, a senior staff attorney with the ACLU of Northern California, said data on COVID-19
in jails is critical to ensuring an adequate public health response.

“We have an extreme vacuum of information in the county jail system,” Guneratne said. “The public needs
to know about the risks jails are exposing members of their community to so they can protect themselves
and those members.”

Some Jails Providing Data

Despite the lack of centralized data, some jail systems have reported large outbreaks on their websites.

As of Aug. 25, the Los Angeles County Sheriff’s
Department reported
(https://lasd.org/covid19updates/) 3,133 COVID-19        Some jails have the ability to
infections among inmates and 826 among staff; the        isolate inmates and quarantine
Orange County Sheriff’s Department confirmed
(https://www.ocsd.org/about_ocsd/covid_19) in
                                                         them before they're put into
excess of 529 cases among the incarcerated, and          the general population. We
166 positive tests among employees; and the              don't have that ability. - Fresno
Alameda County Sheriff’s Office reported
                                                         County Sheriff Margaret Mims

(https://www.alamedacountysheriff.org/admin_covid19.php) that 240 inmates and 53 employees tested
positive.

Corresponding by email on Aug. 25, Santa Clara County officials stated that 173 people incarcerated in
the jails and 39 employees had tested positive for the virus.

The Fresno County Sheriff’s Office, which does not make COVID-19 data available on its website, initially
sent out press releases about the quarantine and outbreak but later stopped.
                                                                                                           /
“It stirs up hysteria when things become so data driven,” spokesman Botti wrote in a July 21 email to
media outlets.Case
                 "Once1:19-cr-00230-DAD-BAM
                       we reach the point of where our mass49-5
                                                Document     quarantine has ended,Page
                                                                 Filed 10/05/20    we will
                                                                                        6 ofmake
                                                                                             9 an
announcement."

Public Defender Diaz said the Sheriff’s Office provides her office with information about COVID-19 cases
at Fresno's Jail when prompted.

“We ask the question and we get the answers. It’s not necessarily forthcoming,” she said.

In response to questions about transparency, Botti said, “I don’t agree that we have not been transparent
with our COVID situation in the jail. We have regularly released numbers upon request to media
members. We also proactively announced when we went into a large quarantine at the North Annex Jail
due to a dozen inmates testing positive after a transfer to Wasco State Prison. We continued to provide
regular updates of quarantine numbers.”

Botti said his office does not intend to publish COVID-19 numbers on its website, but that it will provide
new jail-related numbers, on a weekly basis, upon request by media members.

Advocates Call for State Oversight

After months of pressure from advocacy groups, California’s Board of State and Community Corrections
(BSCC) launched a dashboard (https://public.tableau.com/profile/kstevens#!/vizhome/BSCCCOVID-
19inDetentionFacilitiesDashboard/Instructions) on July 31 of COVID-19 data in local detention facilities.

“We understand that the community has a great interest in this information,” said Linda Penner, who
chairs the oversight board. “You'll be able to look at a county and, you know, with the click of a mouse,
you'll be able to look at what happened last week and the week before.”

But advocates say it does not illustrate the full scope of jail outbreaks in the state. The data does not
include infections that occurred during the first four months of the pandemic, making it impossible to see
the full size of each facility’s outbreak.

Asking officials to provide virus data stretching back months “was a big lift for the counties when they are
dealing with so many challenges related to the COVID-19 response,” wrote BSCC Director of
Communications Tracie Cone in an Aug. 3 email. “Getting the cumulative numbers to date raised some
concerns, specifically about accuracy.”

But without the total counts, advocates say, the dashboard is inadequate. Brian Goldstein, Director of
Policy with the Center on Juvenile and Criminal Justice says it’s the wrong decision.

“Californians should be outraged,” Goldstein said. “The Board of State and Community Corrections
remains willfully ignorant of conditions within jails and juvenile facilities.”


                                                                                                             /
The ACLU’s Guneratne agreed. “It does not give us a very full picture of what is happening at the county
levels to address
              Casethe1:19-cr-00230-DAD-BAM
                      risk of contagion,” she said.Document 49-5 Filed 10/05/20 Page 7 of 9

A month after the dashboard’s launch, three counties — Amador, Sacramento, and Tehama — have yet to
contribute to it.

Fresno County Ramps Up Testing

Fresno County Sheriff Margaret Mims said her department’s response to the outbreak has been limited by
space and the number of individual cells available for isolating inmates.

“Some jails have the ability to isolate inmates and quarantine them before they’re put into the general
population. We don’t have that ability,” Mims said.

Fresno County’s jail has employed a system that quarantines groups of inmates together by color code —
yellow for those with symptoms, orange for those known to have been exposed and red for those who
tested positive — and then allows people to join the general population after 10 days of quarantine and
three days of no symptoms.

Advocates argue that containing the virus should also involve strategies for reducing jail populations like
releasing pretrial offenders who pose no significant risk of harm to others or of fleeing and eliminating
outstanding warrants for offenses like failing to appear in court.

According to the ACLU report on jails and COVID-19, Fresno County’s jail system at the beginning of the
pandemic was the country’s 20th largest. Since March, however, Mims said the jail population had
dropped from roughly 3,000 to 2,100 inmates, thanks largely to an emergency order from the state’s
Judicial Council setting bail at $0 (https://newsroom.courts.ca.gov/news/judicial-council-adopts-new-
rules-to-lower-jail-population-suspend-evictions-and-foreclosures) for misdemeanors and lower-level
felonies that was issued statewide in April and renewed locally in June.

The reduction in the incarcerated population made the jail’s color-coded quarantine system easier to carry
out, Mims said, but she warned that the policy could backfire when it comes to public safety.

“We’ve had plenty of those offenders re-offend, and they came back to the jail after being arrested again,”
she said. “So it’s a two-sided coin.”

The sheriff’s office has committed to testing all inmates for the disease weekly, as well as testing all new
arrivals upon intake, according to Botti. All employees, 20 of whom were isolating at home as of last week,
can also be tested weekly on a voluntary basis.


TAGS:   COVID-19 (/TERM/COVID-19)   FRESNO COUNTY JAIL (/TERM/FRESNO-COUNTY-JAIL)

AVENAL STATE PRISON (/TERM/AVENAL-STATE-PRISON)     TOP STORIES (/TERM/TOP-STORIES)


                                                                                                              /
FRESNO (/TERM/FRESNO)         FRESNO COUNTY (/TERM/FRESNO-COUNTY)
                Case 1:19-cr-00230-DAD-BAM Document 49-5 Filed 10/05/20 Page 8 of 9

    Share (http://facebook.com/sharer.php?u=https%3A%2F%2Fwww.kvpr.org%2Fpost%2Fwhy-massive-covid-19-outbreak-fresno-

     countys-jail-flew-under-radar&t=Why%20A%20Massive%20COVID-

     19%20Outbreak%20At%20Fresno%20County%27s%20Jail%20Flew%20Under%20The%20Radar)

    Tweet (http://twitter.com/intent/tweet?url=https%3A%2F%2Fwww.kvpr.org%2Fpost%2Fwhy-massive-covid-19-outbreak-

     fresno-countys-jail-flew-under-radar&text=Why%20A%20Massive%20COVID-

     19%20Outbreak%20At%20Fresno%20County%27s%20Jail%20Flew%20Under%20The%20Radar)

    Email (mailto:?subject=Why%20A%20Massive%20COVID-

     19%20Outbreak%20At%20Fresno%20County%27s%20Jail%20Flew%20Under%20The%20Radar&body=https%3A%2F%2Fwww.kvpr.

     massive-covid-19-outbreak-fresno-countys-jail-flew-under-radar)



RELATED CONTENT

(/post/social-distancing-doesn-t-exist-here-what-pandemic-feels-behind-bars)
                                      ‘Social Distancing Doesn’t Exist Here’ – What The Pandemic Feels
                                      Like Behind Bars (/post/social-distancing-doesn-t-exist-here-what-
                                      pandemic-feels-behind-bars)
                                             JUL 31, 2020 




(/post/social-distancing-doesn-t-
exist-here-what-pandemic-feels-
behind-bars)

(/post/state-aid-comes-valley-jails-prisons-remain-virus-hotbeds-covid-19-update-july-27-31)
                                      State Aid Comes To Valley, Jails & Prisons Remain Virus Hotbeds:
                                       COVID-19 Update For July 27-31 (/post/state-aid-comes-valley-
                                       jails-prisons-remain-virus-hotbeds-covid-19-update-july-27-31)
                                             JUL 31, 2020 




(/post/state-aid-comes-valley-
jails-prisons-remain-virus-
hotbeds-covid-19-update-july-
27-31)




                                                                                                                         /
Broadcast Partners:

                Case 1:19-cr-00230-DAD-BAM Document 49-5 Filed 10/05/20 Page 9 of 9
                                       (https://www.prx.org/)




         (https://www.cpb.org/)




            (https://www.npr.org)




                              (https://www.americanpublicmedia.org/)




                      (https://www.wfmt.com/)




About (https://www.kvpr.org/about)


Listen (https://www.kvpr.org/listen)


Contact (https://www.kvpr.org/contact)


Staff (https://www.kvpr.org/people/capacity/staff)


Schedule (https://www.kvpr.org/schedule/week)


Programs (https://www.kvpr.org/programs)


Podcasts (https://www.kvpr.org/valley-public-radio-podcasts)


Privacy (https://www.kvpr.org/privacy)


FM 89.3 Fresno / FM 89.1 Bakersfield


White Ash Broadcasting 2589 Alluvial Ave Clovis, CA 93611


© 2020 Valley Public Radio




                                                                                      /
